Citation Nr: 1316537	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent prior to March 23, 2013, and greater than 70 percent from March 23, 2013, for panic disorder without agoraphobia and depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claim was remanded by the Board for additional development in April 2012.  The matter again is before the Board.

The December 2007 rating decision denied an increased rating greater than 10 percent granted the Veteran service connection for panic disorder without agoraphobia and depressive disorder.  Thereafter, a subsequent March 2013 rating decision increased the rating to 70 percent, effective March 23, 2013.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

It is noted that the accredited representative raised the issue of clear and unmistakable error in a December 2007 rating decision which denied service connection for pancreatitis.  See informal hearing presentation dated in April 2013.  As this matter has not yet been adjudicated by the agency of original jurisdiction, it is referred to the agency of original jurisdiction for appropriate consideration.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Board's April 2012 remand noted that entitlement to TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Board noted that the RO denied entitlement to TDIU in a 2009 rating decision, but that thereafter the Veteran had raised the issue of entitlement to TDIU in connection with his claim for increased rating.  As such, the Board concluded that entitlement to TDIU was part of the claim for an increased rating and amended the Veteran's increased rating claim to include entitlement to TDIU.  The April 2012 Board remand directed the RO/AMC to ask the Veteran to complete an updated TDIU claim form and provide him with notice of how to substantiate the claim for an increased rating on the basis of TDIU.  Finally, the April 2012 Board remand instructed that following the requested development the RO/AMC was to "re-adjudicate the issue of entitlement to an evaluation in excess of 10 percent for panic disorder without agoraphobia and depressive disorder, to include consideration of entitlement to a total rating for compensation based on individual unemployability."  (Emphasis in original.)  

 In an attempt to comply with the Board's directives, the AMC provided the Veteran with a January 2013 letter explaining how to substantiate the claim for an increased rating on the basis of TDIU and provided him with a TDIU claim form to complete.  In April 2013, as discussed above, the AMC increased the Veteran's service-connected psychiatric disability rating to 70 percent, effective from March 23, 2013.  However, neither the April 2013 rating decision increasing the Veteran's service-connected psychiatric disability rating nor contemporaneous April 2013 supplemental statement of the case (SSOC) denying a further increased rating considered the Veteran's TDIU claim, as directed by the April 2012 Board remand.  Finally, the Board observes that subsequent to the April 2013 rating decision and SSOC the Veteran submitted a VA Form 21-4192, "Request for Employment Information in Connection for Claim for Disability Benefits," which outlines his recent and ongoing employment as a toll booth clerk. 

In light of the apparent confusion engendered by the Board conflating the issue of entitlement to TDIU with the issue of entitlement to an increased rating for panic disorder without agoraphobia and depressive disorder, the Board has listed the issues separately above.

Also, it is noted that the March 2013 VA examination provided information as to the Veteran's occupational limitations due to the service-connected psychiatric disorder.  Another examination is necessary to determine whether the service-connected disorders in combination result in unemployability.  Concerning the increased rating claim, as the criteria for a total rating contemplate the inability to work, the issue is inextricably intertwined with the TDIU issue.  

In light of the foregoing, another remand is required to afford the Agency of Original Jurisdiction (AOJ) the opportunity to consider the Veteran's VA Form 21-4192 (submitted in April 2013), conduct additional development, and readjudicate the issues of entitlement to TDIU and entitlement to an increased rating greater than 10 percent prior to March 23, 2013, and greater than 70 percent from March 23, 2013, for panic disorder without agoraphobia and depressive disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After reviewing the Veteran's VA Form 21-4192 (submitted in April 2013) and any other evidence submitted subsequent to the last adjudication of the claims, the RO/AMC should undertake any other development action deemed necessary.

2.  Schedule the Veteran for the appropriate VA medical examination(s).  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the service-connected disorders (e.g., panic disorder without agoraphobia and depressive disorder; bilateral plantar fasciitis; Barrett's esophagus with esophagitis, gastritis, hiatal hernia, gastroesophageal reflux disease, duodenal ulcer and Hepatitis B; glaucoma; tinnitus; hypertension; a left wrist fracture and sinusitis/allergic rhinitis) render him unable to obtain and maintain any form of substantially gainful employment consistent with his education and industrial background, but not taking into consideration his age or other non service-connected disabilities.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

3.  Thereafter, readjudicate the issues of entitlement to an increased rating greater than 10 percent prior to March 23, 2013, and greater than 70 percent from March 23, 2013, for panic disorder without agoraphobia and depressive disorder and entitlement to TDIU.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



